Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 01/04/2021
Claims 1, 2, and 5 – 12 have been examined; wherein:
claims 1, 6, 7, and 11 have been amended; and
claims 3, 4, 13, and 14 were previously canceled.
Claims 1, 2, and 5 – 12 are being finally rejected.

Response to Amendment
Claim objections for claims 1, 2, and 5 – 12 are withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are not persuasive.
Regarding amended claim 1, Applicant argues that “By contrast, the BMC recited in claim 1 is able to store an installation pack in a storage of a server computer when the BMC obtains a control right of the storage. Applicant respectfully submits that Shaw fails to teach or suggest these features…Therefore, Shaw does not teach or suggest ‘when the baseboard management controller obtains the control right of the storage, the 
Examiner respectfully disagrees.  First of all, Lin discloses  the installation pack into the storage of the server computer (Lin, Fig. 3, [0037] FIG. 3 illustrates a block diagram 300 of an example server system 302 for automatically installing system software to a server on boot…; Fig. 2, [0035] At step 260, the server can install the system software based on the installation option choices from the configuration file…For example, the system software installation files/image can be retrieved from a storage device…;  [0054] …For example, the system software installation files/image can be retrieved from the disk drive 360…) (Emphasis added.)
Yang discloses an installation pack storing unit configured to store the installation pack into the storage of the server computer (Yang, Figs. 4 & 5, [0031 – 0036] In step 63, the remote server 4 transmits, according to the request command, a corresponding one of the plurality of image file data stored in the remote server 4 to the memory unit 514 of the baseboard management controller 511 via the control unit 3…In step 64, the platform controller hub 512 transmits a command associated with read access to image file data…In step 67, the processor unit 515 transmits the packet to the platform controller hub 512. After the platform controller hub 512 reads the packet, initialization settings of the local server 5 is performed…)

Then, Shaw teaches the storage controller of the server computer owns the control right of the storage when the server computer starts up (Shaw, Figs. 2A – 2C; [0038 – 0039] …The switch 140 can be configured to controllably switch management and control of the hybrid memory device 120 (storage) between the memory controller 114 (storage controller) and the BMC 132…In normal operation (starts up), the main processor 112 receives requested tasks from the client device 103 via, for example, the computer network 108 (FIG. 1)…During processing, the switch 140 is in a first position that connects the main processor 112 to the hybrid memory device 120 via the data bus 109. As such, the memory controller 114 can monitor a status and manage refreshing of the volatile memory module 122 in the hybrid memory device 120…), and the baseboard management controller can obtain the control right of the storage after the server computer starts up (Shaw, Figs. 2A – 2C; [0038 – 0045] …As shown in the illustrated embodiment of FIG. 2B, in response to the detected fatal error, the BMC 132 can issue a switch command 144 to the switch 140 via, for example, the digital output 142. In response to the received switch command 144, the switch 140 can disengage the hybrid memory device 120 from the memory controller 114 of the main processor 112, and engage the disengaged hybrid memory device 120 to the BMC 132. As such, the switch 140 is now in a second position that connects the BMC 132 to the hybrid memory device 120 via the data bus 109…As shown in FIG. 2C, the BMC 146 can then issue one or more BMC commands 146 to the hybrid memory device 120 via the data bus 109…), BMC 132 now has control of hybrid memory device 120, and when the baseboard management controller obtains the control right of the storage, the control right of the storage is switched from the storage controller of the server computer to the baseboard management controller, whereby the installation pack storing unit of the baseboard management controller can store the installation pack into the storage of the server computer and the storage controller cannot access the storage (Shaw, Figs. 2A – 2C; [0038 – 0045] … As shown in the illustrated embodiment of FIG. 2B, in response to the detected fatal error, the BMC 132 can issue a switch command 144 to the switch 140 via, for example, the digital output 142. In response to the received switch command 144, the switch 140 can disengage the hybrid memory device 120 from the memory controller 114 of the main processor 112, and engage the disengaged hybrid memory device 120 to the BMC 132. As such, the switch 140 is now in a second position that connects the BMC 132 to the hybrid memory device 120 via the data bus 109…As shown in FIG. 2C, the BMC 146 can then issue one or more BMC commands 146 to the hybrid memory device 120 via the data bus 109… In response to either the backup command or the signal on the input pin 127, the module controller 126 can cause the data 118 (installation pack) in the volatile memory module 122 to be copied to the non-volatile memory module 124 (storage)…), BMC 132 now has control of hybrid memory device 120.
As discussed above, Shaw discloses BMC’s ability to switch control right of the server storage from server storage controller to the BMC and store the data (installation pack) in non-volatile memory module.  Therefore, one skilled in the art would have incorporated Shaw teaching into Lin/Yang invention to give Lin’s BMC ability to switch control right between sever storage controller and the BMC, and then Lin’s BMC would download and store the installation pack while BMC has control right of the server storage.
Lin, Yang, and Shaw read onto limitations of claim 1; therefore, claim 1 and its dependent claims remain rejected.
Claim 11 recites amendments in the same manner as claim 1; therefore, claim 11 and its dependent claim also remain rejected for the same reasons above.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 2, 5, 6 and 8 – 12 are rejected 35 U.S.C. 103 as being unpatentable over LIN (Pub. No. US 2017/0090896 A1; hereinafter Lin; art of the record) in view of YANG (Pub. No. US 2017/0177380 A1; hereinafter Yang; art of the record) and Shaw et al. (Pub. No. US 2017/0262344 A1; hereinafter Shaw.)

Claim 1
Lin teaches a computer system comprising (Lin, [0037] FIG. 3 illustrates a block diagram 300 of an example server system 302 for automatically installing system software to a server on boot…): 
Lin teaches a server computer comprising a storage and (implicitly teach) a storage controller configured to control the storage (Lin, Fig. 3, [0037] …The server system 302 can include a central processing unit (CPU) 310, system memory 320, a north bridge 330, a south bridge 340, a BIOS 350, a disk drive 360 (storage), a network interface controller (NIC) 370, and an IPMI sub-system 304…; [0054] …For example, the system software installation files/image can be retrieved from the disk drive 360…; Fig. 4 & southbridge 470) (emphasis added), southbridge 340 == storage controller implicitly, see picture below; and  

    PNG
    media_image1.png
    589
    671
    media_image1.png
    Greyscale

5a baseboard management controller, wherein the baseboard management controller comprises (Lin, Fig. 3, [0038] The IPMI sub-system 304 can include a baseboard management controller (BMC) 380, a non-volatile storage 390…; and Fig. 4 and associated texts): 
a storage control unit configured to control the storage of the server computer (Lin, Fig. 3, [0040] …In some implementations, each BMC 380 can manage hardware components within the server 302, such as processors, memory, storage devices, PSUs, fans, boards, etc…); 
[, when an OS 10(Operating System) is to be installed in the server computer, an installation pack of the OS from an external(Lin, Fig. 2, [0035] At step 260, the server can install the system software based on the installation option choices from the configuration file…For example, the system software installation files/image can be retrieved from a storage device such as a HDD, a solid state drive (SSD), a removable flash drive, an optical disk (e.g., compact disk, digital versatile disc, Blue-ray Disc, etc.), or other similar storage. In another example the system software installation files/image can be retrieved from a network such as a LAN (e.g., Ethernet, Wi-Fi, Bluetooth, etc.) or a wide area network such as the Internet.  [0037] FIG. 3 illustrates a block diagram 300 of an example server system 302 for automatically installing system software to a server on boot. The system software can be, for example, an OS or firmware…); 
[ the installation pack into the storage of the server computer (Lin, Fig. 3, [0037] FIG. 3 illustrates a block diagram 300 of an example server system 302 for automatically installing system software to a server on boot…; Fig. 2, [0035] At step 260, the server can install the system software based on the installation option choices from the configuration file…For example, the system software installation files/image can be retrieved from a storage device…;  [0054] …For example, the system software installation files/image can be retrieved from the disk drive 360…) (Emphasis added.); and 
a startup instruction unit configured to start up the server computer (Lin, Fig. 2, [0032] At step 230, the server can boot or reboot. For example, if the server was previously powered down, the server can boot up. If the server was previously already powered on, the server can reboot. In some implementations, the install application can boot or reboot the server. [0027] In some implementations, the install application can be run by a management controller, such as for example a baseboard management controller (BMC)…), install application is executed by BMC, and install application boots/reboots server [Wingdings font/0xE0] BMC start up the server, 15and 
wherein the server computer executes, when starting up, installation of the OS in accordance with the installation pack stored in the storage (Lin, Fig. 2, [0035] At step 260, the server can install the system software based on the installation option choices from the configuration file…For example, the system software installation files/image can be retrieved from a storage device…)
wherein the baseboard management controller owns a control right of the storage when the server computer is shutdown (Lin, [0040] …In some implementations, each BMC 380 can manage hardware components within the server 302, such as processors, memory, storage devices, PSUs, fans, boards, etc…; [0048] …In some implementations, the storage can be accessible by the BMC even while the server is in a powered off state.), [  the baseboard management controller can store the installation pack into the storage of the server computer [ (Lin, Fig. 3, [0037] FIG. 3 illustrates a block diagram 300 of an example server system 302 for automatically installing system software to a server on boot…; [0035] At step 260, the server can install the system software based on the installation option choices from the configuration file…For example, the system software installation files/image can be retrieved from a storage device…; [0054] …For example, the system software installation files/image can be retrieved from the disk drive 360…)
But, Lin does not explicitly teach a server computer comprising BMC comprises an installation pack acquisition unit configured to acquire an installation pack of the OS from an external server; an installation pack storing unit configured to store the installation pack into the storage of the server computer.
However, Yang teaches
a server computer comprising a storage controller configured to control the storage (Yang, Fig. 4, [0025] … the local server 5 is assumed to include a single motherboard 51 hereinafter…The motherboard 51 includes a baseboard management controller 511 and a platform controller hub 512 (e.g., a southbridge) (storage controller). The baseboard management controller 511 includes a control unit 513 which is communicably coupled to the remote server 4, a memory unit 514 (storage), and a processor unit 515 which is electrically connected between the memory unit 514 (storage) and the platform controller hub 512…; Figs. 4 & 5, [0032 – 0036] … In step 65, the processor unit 515 receives the command from the platform controller hub 512 (storage controller), and interprets the command so as to determine a memory address at which the image file data to be accessed is stored in the memory unit 514 …It is noted that, the command from the platform controller hub 512 includes a data location parameter associated with the start address at which the image file data is stored in the memory unit 514…) (Emphasis added);
BMC comprises
an installation pack acquisition unit configured to acquire an installation pack of the OS from an external server (Yang, Figs. 4 & 5, [0025] …The baseboard management controller 511 includes a control unit 513…;[0026] The memory unit 514 stores image file data 41 (installation pack, OS) associated with boot-up data of the local server 5…; [0028 – 0030] …In step 62, the control unit 513 issues, a request command which includes an image file characteristic to the remote server 4…In step 63, the remote server 4 transmits, according to the request command, a corresponding one of the plurality of image file data stored in the remote server 4 to the memory unit 514 of the baseboard management controller 511 via the control unit513…); 
an installation pack storing unit configured to store the installation pack into the storage of the server computer (Yang, Figs. 4 & 5, [0031 – 0036] In step 63, the remote server 4 transmits, according to the request command, a corresponding one of the plurality of image file data stored in the remote server 4 to the memory unit 514 of the baseboard management controller 511 via the control unit 3…--…In step 64, the platform controller hub 512 transmits a command associated with read access to image file data…--…In step 67, the processor unit 515 transmits the packet to the platform controller hub 512. After the platform controller hub 512 reads the packet, initialization settings of the local server 5 is performed…)
Lin and Yang are in the same analogous art as they are in the same field of endeavor, updating server software/firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Yang teachings into Lin invention to allow Lin baseboard management controller (BMC) to download image file and convert it to format which conforms protocols of controller hub of a server to reduce hardware cost of read-only memories as suggested by Yang ([0008].)
But, Lin and Yang do not explicitly teach  and the storage controller cannot access the storage.
However, Shaw teaches the storage controller of the server computer owns the control right of the storage when the server computer starts up (Shaw, Figs. 2A – 2C; [0038 – 0039] …The switch 140 can be configured to controllably switch management and control of the hybrid memory device 120 between the memory controller 114 (storage controller) and the BMC 132…In normal operation (starts up), the main processor 112 receives requested tasks from the client device 103 via, for example, the computer network 108 (FIG. 1)…During processing, the switch 140 is in a first position that connects the main processor 112 to the hybrid memory device 120 via the data bus 109. As such, the memory controller 114 can monitor a status and manage refreshing of the volatile memory module 122 in the hybrid memory device 120…), and the baseboard management controller can obtain the control right of the storage after the server computer starts up (Shaw, Figs. 2A – 2C; [0038 – 0045] … As shown in the illustrated embodiment of FIG. 2B, in response to the detected fatal error, the BMC 132 can issue a switch command 144 to the switch 140 via, for example, the digital output 142. In response to the received switch command 144, the switch 140 can disengage the hybrid memory device 120 from the memory controller 114 of the main processor 112, and engage the disengaged hybrid memory device 120 to the BMC 132. As such, the switch 140 is now in a second position that connects the BMC 132 to the hybrid memory device 120 via the data bus 109…As shown in FIG. 2C, the BMC 146 can then issue one or more BMC commands 146 to the hybrid memory device 120 via the data bus 109…), BMC 132 now has control of hybrid memory device 120, and when the baseboard management controller obtains the control right of the storage, the control right of the storage is switched from the storage controller of the server computer to the baseboard management controller, whereby the installation pack storing unit of the baseboard management controller can store the installation pack into the storage of the server computer and the storage controller cannot access the storage (Shaw, Figs. 2A – 2C; [0038 – 0045] … As shown in the illustrated embodiment of FIG. 2B, in response to the detected fatal error, the BMC 132 can issue a switch command 144 to the switch 140 via, for example, the digital output 142. In response to the received switch command 144, the switch 140 can disengage the hybrid memory device 120 from the memory controller 114 of the main processor 112, and engage the disengaged hybrid memory device 120 to the BMC 132. As such, the switch 140 is now in a second position that connects the BMC 132 to the hybrid memory device 120 via the data bus 109…As shown in FIG. 2C, the BMC 146 can then issue one or more BMC commands 146 to the hybrid memory device 120 via the data bus 109…), BMC 132 now has control of hybrid memory device 120.
Lin, Yang, and Shaw are in the same analogous art as they are in the same field of endeavor, managing devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Shaw teachings into Lin/Yang invention to include a switch between storage controller and BMC, wherein the switch changes control right between storage controller and BMC.  The storage switching allows BMC to gain control of the storage for any reason in order to back up data reliably. Thus, a risk of data loss can be reduced or even eliminated as suggested by Shaw ([0045].)

Claim 2
Yang teaches
the installation pack includes installation parameters (Yang, [0026] …Specifically, the image file data 41 are associated with initialization settings of hardware elements on the motherboard 51, and software environment parameters…); and  
20the baseboard management controller further comprises a parameter updating unit configured to update the installation parameters in accordance with a parameter file (Yang, Figs. 4 & 5, [0025] …The baseboard management controller 511 includes a control unit 513 which is communicably coupled to the remote server 4, a memory unit 514, and a processor unit 515…; [0034 – 0036] In step 66, the processor unit 515 performs format conversion upon the image file data retrieved in step 65 so as to generate a packet…In step 67, the processor unit 515 transmits the packet to the platform controller hub 512. After the platform controller hub 512 reads the packet, initialization settings of the local server 5 is performed…) Motivation for incorporating Yang into Lin is the same as motivation in claim 1.

Claim 5
Lin also teaches the baseboard management controller further comprises a command reception unit configured to receive, from a user terminal, a command for installing the OS in the server computer (Lin, Fig. 3, [0042] …The administrator device 306 can be a device that can send command or inputs to the BMC 380 as well as receive information from the BMC 380. For example, the administrator device 306 can be a computer or mobile device connected to the network 308 for managing the installation of the system software)

Claim 6
Yang teaches the installation pack acquisition unit accesses the external server holding the installation pack of the OS designated by the command to acquire the installation pack from the external server (Yang, Figs. 4 & 5, [0026] The memory unit 514 stores image file data 41 (installation pack, OS) associated with boot-up data of the local server 5…; [0028 – 0030] In step 61, the control unit 513 receives an update command…In step 62, the control unit 513 issues, a request command which includes an image file characteristic to the remote server 4…)  Motivation for incorporating Yang into Lin is the same as motivation in claim 1.

Claim 8
Lin also teaches the baseboard management controller further comprises a monitoring unit configured to monitor 20the server computer (Lin, Fig. 4; [0055 – 0056] …The computer system 400 can include a processor 440, a network interface 450, a management controller 480...; [0061] …For example, the management controller 480 can be a baseboard management controller (BMC). The management controller 480 can manage the interface between system management software and platform hardware. Different types of sensors built into the computer system can report to the management controller 480 on parameters such as temperature, cooling fan speeds, power status, OS status, etc…)

Claim 9
Lin also teaches the storage of the server computer is a boot drive of the server computer (Lin, [0035] …For example, the system software installation files/image can be retrieved from a storage device...; [0037] …The system software can be, for example, an OS or firmware…)

Claim 10
Shaw teaches the external server is a cloud server provided in a cloud (Shaw, [0001] Servers in cloud computing datacenters can utilize non-volatile dual in-line memory modules ("NVDIMMs") or other hybrid memory devices to achieve high application performance, good data security, and low system crash recovery time…) Motivation for incorporating Shaw into Lin/Yang is the same as motivation in claim 1.

Claim 11
Lin teaches a baseboard management controller comprising (Lin, Fig. 3, [0038] The IPMI sub-system 304 can include a baseboard management controller (BMC) 380, a non-volatile storage 390…; and Fig. 4 and associated texts): 
a monitoring unit configured to monitor a server computer (Lin, Fig. 4; [0061] …For example, the management controller 480 can be a baseboard management controller (BMC). The management controller 480 can manage the interface between system management software and platform hardware…; [0040] …In some implementations, each BMC 380 can manage hardware components within the server 302, such as processors, memory, storage devices, PSUs, fans, boards, etc…; [0048] …In some implementations, the storage can be accessible by the BMC even while the server is in a powered off state) having a storage and (implicitly teach) a storage controller configured to control the storage (Lin, Fig. 3, [0037] …The server system 302 can include a central processing unit (CPU) 310, system memory 320, a north bridge 330, a south bridge 340, a BIOS 350, a disk drive 360 (storage), a network interface controller (NIC) 370, and an IPMI sub-system 304…; [0054] …For example, the system software installation files/image can be retrieved from the disk drive 360…; Fig. 4 & southbridge 470) (emphasis added), southbridge 340 == storage controller implicitly, see picture below; and  

    PNG
    media_image1.png
    589
    671
    media_image1.png
    Greyscale

a storage control unit configured to control the storage of the server computer (Lin, Fig. 3, [0040] …In some implementations, each BMC 380 (storage control unit) can manage hardware components within the server 302, such as processors, memory, storage devices, PSUs, fans, boards, etc.); 
[, when an OS is to be Docket No.:J-18-0254installed in the server computer, an installation pack of the OS from an external server (Lin, Fig. 2, [0035] At step 260, the server can install the system software based on the installation option choices from the configuration file…In another example the system software installation files/image can be retrieved from a network such as a LAN (e.g., Ethernet, Wi-Fi, Bluetooth, etc.) or a wide area network such as the Internet.  [0037] FIG. 3 illustrates a block diagram 300 of an example server system 302 for automatically installing system software to a server on boot. The system software can be, for example, an OS or firmware…), OS was acquired from external server via network; 
[ store the installation pack into the storage of the server computer (Lin, [0037] FIG. 3 illustrates a block diagram 300 of an example server system 302 for automatically installing system software to a server on boot…; Fig. 2, [0035] At step 260, the server can install the system software based on the installation option choices from the configuration file…For example, the system software installation files/image can be retrieved from a storage device…); and  
5a startup instruction unit configured to start up the server and cause the server to execute installation of the OS in accordance with the installation pack stored in the storage (Lin, Fig. 2, [0032] At step 230, the server can boot or reboot. For example, if the server was previously powered down, the server can boot up. If the server was previously already powered on, the server can reboot. In some implementations, the install application can boot or reboot the server. [0027] In some implementations, the install application can be run by a management controller, such as for example a baseboard management controller (BMC)…), install application is executed by BMC, and install application boots/reboots server [Wingdings font/0xE0] BMC start up the server;
wherein the baseboard management controller owns a control right of the storage when the server computer is shutdown (Lin, [0040] …In some implementations, each BMC 380 can manage hardware components within the server 302, such as processors, memory, storage devices, PSUs, fans, boards, etc…; [0048] …In some implementations, the storage can be accessible by the BMC even while the server is in a powered off state.), [  the baseboard management controller can store the installation pack into the storage of the server computer [ (Lin, [0037] FIG. 3 illustrates a block diagram 300 of an example server system 302 for automatically installing system software to a server on boot…; Fig. 2, [0035] At step 260, the server can install the system software based on the installation option choices from the configuration file…For example, the system software installation files/image can be retrieved from a storage device…; [0054] …For example, the system software installation files/image can be retrieved from the disk drive 360…) (Emphasis added.)
But, Lin does not explicitly teach a server computer comprising.
However, Yang teaches
a server computer comprisinga storage controller configured to control the storage (Yang, Fig. 4, [0025] … the local server 5 is assumed to include a single motherboard 51 hereinafter…The motherboard 51 includes a baseboard management controller 511 and a platform controller hub 512 (e.g., a southbridge) (storage controller). The baseboard management controller 511 includes a control unit 513 which is communicably coupled to the remote server 4, a memory unit 514 (storage), and a processor unit 515 which is electrically connected between the memory unit 514 (storage) and the platform controller hub 512…; Figs. 4 & 5, [0032 – 0036] … In step 65, the processor unit 515 receives the command from the platform controller hub 512 (storage controller), and interprets the command so as to determine a memory address at which the image file data to be accessed is stored in the memory unit 514 …It is noted that, the command from the platform controller hub 512 includes a data location parameter associated with the start address at which the image file data is stored in the memory unit 514…) (Emphasis added)
baseboard management controller comprises:
an installation pack acquisition unit configured to acquire an installation pack of the OS from an external server (Yang, Figs. 4 & 5, [0025] …The baseboard management controller 511 includes a control unit 513 which is communicably coupled to the remote server 4, a memory unit 514, and a processor unit 515…; [0026] The memory unit 514 stores image file data 41 (installation pack, OS) associated with boot-up data of the local server 5…; [0028 – 0030] In step 61, the control unit 513 receives an update command…In step 62, the control unit 513 issues, a request command which includes an image file characteristic to the remote server 4…); 
an installation pack storing unit configured to store the installation pack into the storage of the server computer (Yang, Figs. 4 & 5, [0031 – 0036] In step 63, the remote server 4 transmits, according to the request command, a corresponding one of the plurality of image file data stored in the remote server 4 to the memory unit 514 of the baseboard management controller 511 via the control unit 3…In step 64, the platform controller hub 512 transmits a command associated with read access to image file data…In step 67, the processor unit 515 transmits the packet to the platform controller hub 512. After the platform controller hub 512 reads the packet, initialization settings of the local server 5 is performed…; [0025] …The local server 5 includes at least one motherboard 51…The motherboard 51 includes a baseboard management controller 511 and a platform controller hub 51…)
Lin and Yang are in the same analogous art as they are in the same field of endeavor, updating server software/firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Yang teachings into Lin invention to allow Lin baseboard management controller (BMC) to download image file and convert it to format which conforms protocols of controller hub of a server to reduce hardware cost of read-only memories as suggested by Yang ([0008].)
But, Lin and Yang do not explicitly teach , the storage controller of the server computer owns the control right of the storage when the server computer starts up, and the storage control unit can obtain the control right of the storage after the server computer starts up, and the storage control unit obtains the control right of the storage, the control right of the storage is switched from the storage controller of the server computer to the storage control unit, whereby the installation pack storing unit of the baseboard management controller can store the installation pack into the storage of the server computer and the storage controller cannot access the storage.
However, Shaw teaches , the storage controller of the server computer owns the control right of the storage when the server computer starts up (Shaw, Figs. 2A – 2C; [0038 – 0039] …The switch 140 can be configured to controllably switch management and control of the hybrid memory device 120 between the memory controller 114 (storage controller) and the BMC 132 (storage control unit)… In normal operation (starts up), the main processor 112 receives requested tasks from the client device 103 via, for example, the computer network 108 (FIG. 1)…During processing, the switch 140 is in a first position that connects the main processor 112 to the hybrid memory device 120 via the data bus 109. As such, the memory controller 114 can monitor a status and manage refreshing of the volatile memory module 122 in the hybrid memory device 120…), and the storage control unit can obtain the control right of the storage after the server computer starts up (Shaw, Figs. 2A – 2C; [0038 – 0045] … As shown in the illustrated embodiment of FIG. 2B, in response to the detected fatal error, the BMC 132 can issue a switch command 144 to the switch 140 via, for example, the digital output 142. In response to the received switch command 144, the switch 140 can disengage the hybrid memory device 120 from the memory controller 114 of the main processor 112, and engage the disengaged hybrid memory device 120 to the BMC 132. As such, the switch 140 is now in a second position that connects the BMC 132 to the hybrid memory device 120 via the data bus 109…As shown in FIG. 2C, the BMC 146 can then issue one or more BMC commands 146 to the hybrid memory device 120 via the data bus 109…), BMC 132 now has control of hybrid memory device 120, and the storage control unit obtains the control right of the storage, the control right of the storage is switched from the storage controller of the server computer to the storage control unit, whereby the installation pack storing unit of the baseboard management controller can store the installation pack into the storage of the server computer and the storage controller cannot access the storage (Shaw, Figs. 2A – 2C; [0038 – 0045] … As shown in the illustrated embodiment of FIG. 2B, in response to the detected fatal error, the BMC 132 can issue a switch command 144 to the switch 140 via, for example, the digital output 142. In response to the received switch command 144, the switch 140 can disengage the hybrid memory device 120 from the memory controller 114 of the main processor 112, and engage the disengaged hybrid memory device 120 to the BMC 132. As such, the switch 140 is now in a second position that connects the BMC 132 to the hybrid memory device 120 via the data bus 109…As shown in FIG. 2C, the BMC 146 can then issue one or more BMC commands 146 to the hybrid memory device 120 via the data bus 109…), BMC 132 now has control of hybrid memory device 120.
Lin, Yang, and Shaw are in the same analogous art as they are in the same field of endeavor, managing devices.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Shaw teachings into Lin/Yang invention to include a switch between storage controller and BMC, wherein the switch changes control right between storage controller and BMC.  The storage switching allows BMC to gain control of the storage for any reason in order to back up data reliably. Thus, a risk of data loss can be reduced or even eliminated as suggested by Shaw ([0045].)

Claim 12
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 7 is rejected 35 U.S.C. 103 as being unpatentable over Lin, Yang, and Shaw, as applied to claim 1 above, and further in view of York (Pub. No. US 2019/0155614 A1.) 

Claim 7
Yang discloses the baseboard management controller further comprises a communication interface (Yang, Figs. 4 & 5, [0025] …The baseboard management controller 511 includes a control unit 513 (communication interface) which is communicably coupled to the remote server 4, a memory unit 514, and a processor unit 515…; [0028 – 0030] …In step 62, the control unit 513 issues, a request command which includes an image file characteristic to the remote server 4…), BMC sends request for image file;
Yang teaches the installation pack acquisition unit acquires the installation pack  via the communication interface (Yang, Figs. 4 & 5, [0026] The memory unit 514 stores image file data 41 (installation pack, OS) associated with boot-up data of the local server 5…; [0028 – 0030] …In step 62, the control unit 513 issues, a request command which includes an image file characteristic to the remote server 4…In step 63, the remote server 4 transmits, according to the request command, a corresponding one of the plurality of image file data stored in the remote server 4 to the memory unit 514 of the baseboard management controller 511 via the control unit 3…), BMC requests, receives, and stores image in its memory.
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate Yang teachings into Lin invention to allow Lin BMC to request, receive, and store an image file in its memory as suggest by Yang (Figs. 4 & 5, [0028 – 0030].)
But, Lin, Yang, and Shaw do not explicitly teach the installation pack acquisition unit acquires the installation pack from the another baseboard management controller
However, York teaches the installation pack acquisition unit acquires the installation pack from the another baseboard management controller (York, Figs. 1 & 2; [0023 – 0025] …As illustrated in FIG. 1, target server 122 is assigned as a temporary deployment server 122 and is served image package 104 from master deployment server 102 over management network 112--and in some implementations, through BMC 132…Master deployment server 102 may transmit a command to any of target servers 124 and 126 to retrieve image package 104 from temporary deployment server 122…FIG. 2 illustrates target server 124 and target server 126 having retrieved deployment image 262 of image package 104 from target server 122…; Fig. 3 & associated texts.), a BMC of a server receives command to retrieves image package from a server having BMC.
Lin, Yang, Shawn, and York are in the same analogous art as they are in the same field of endeavor, managing devices and software/firmware.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate York teachings into Lin/Yang/Shawn invention to allow a server having BMC, which stores an image file, to communicate with other server(s) having a BMC, wherein these servers communicate via the BMCs (Yang BMC sends command [0030] and York BMC receives command [0021]) to retrieve and store an image file and distribute the image file to other servers in the group to utilize efficient sharing of resources in the server group as suggested by York ([0015 & 0018].)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/Thuy Dao/Primary Examiner, Art Unit 2192